 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4811
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   PATTI HURT,                                )
                                                )   Case No.: 3:20-cv-00481-WGC
14                 Plaintiff,                   )
                                                )   ORDER GRANTING DEFENDANT’S
15          vs.                                 )   MOTION TO BE RELIEVED OF
                                                )   PROVIDING CD AND HARD COPIES OF
16   ANDREW SAUL,                               )   CERTIFIED ADMINISTRATIVE RECORD
     Commissioner of Social Security,           )
17                                              )
                   Defendant.                   )
18                                              )

19

20

21

22

23

24

25

26
 1          Based upon Defendant’s Motion to be Relieved of Providing CD and Hard Copies of Certified
 2   Administrative Record, and for good cause shown, IT IS ORDERED that Defendant be relieved of
 3   providing CD or hard copies of the Certified Administrative Record (CAR) to the Court and to Plaintiff.

 4   The Court further ORDERS that Defendant may file an electronic copy of the CAR (e-CAR) under seal

 5   in CM/ECF.

 6

 7

 8
                                                        IT IS SO ORDERED:
 9

10                                                      UNITED STATES MAGISTRATE JUDGE
11
                                                                May 18, 2021
                                                        DATED: ___________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     [Proposed] Order; No. 3:20-cv-00481-WGC
